Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Deakin Lauer	 on 03/11/2022.
The claims have been amended as follows:
In claim 31, in line 1 “claims” has been replaced with -- claim --. 
The following is an examiner’s statement of reasons for allowance: The claims remain distinguished over all of the prior art for reasons of record. The amendment to claim 31 is to correct a 35 U.S.C. 112 (b) issue regarding unclear claim dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
03/11/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778